Newton, J.
On a plea of guilty defendant was convicted of burglary in case No. 40769 and was sentenced to a term of 2 to 4 years. In case No. 40770, two charges of forgery were reduced in conformity with a plea bargain to one of obtaining money by false pretenses. On his pleading guilty, he received a sentence of 1 to 2 years. The sentences are to run consecutively.
The sole issue on appeal is that the sentences are excessive. Defendant was 19 years of age. He has an extensive juvenile record commencing at age 9. Following a series of burglaries he was sent to the Kearney Youth Development Center, was paroled, violated parole and was returned. While awaiting sentence he was found in possession of marijuana and broke into a motor vehicle. He has admitted involvement in numerous other burglaries for which he has not been prosecuted.
The sentences are within statutory limits and it is apparent that no abuse of discretion occurred.
The judgments are affirmed.
Affirmed.